Citation Nr: 0026887	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for trench mouth.

2.  Entitlement to a compensable evaluation for service-
connected filariasis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel
INTRODUCTION

The veteran had active service from December 1941 to December 
1945.  By a February 1946 rating decision service connection 
was granted for filariasis and a zero percent rating was 
assigned.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
trench mouth and elephantiasis.  The veteran perfected an 
appeal as to each issue.  

At a personal hearing in November 1999, the Hearing Officer 
explained that the veteran had already been granted service 
connection for filariasis of which elephantiasis was a part 
and, with the veteran's consent, recharacterized the issue of 
service connection for elephantiasis to that of an increased 
evaluation for service-connected filariasis.  A Supplemental 
Statement of the Case was issued in November 1999 pertaining 
to an increased evaluation for filariasis.  That issue will 
be addressed in the remand portion below.  


FINDING OF FACT

The claim of entitlement to service connection for trench 
mouth is not supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for trench 
mouth is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from December 1941 to December 
1945.  
Abstracts of service medical records show that the veteran 
was hospitalized with filariasis, both spermatic cords, 
lymphangitis, for about six months during service.  The 
separation examination reports notes that he had had a 
history of filariasis since 1942.  Examination of his tongue, 
palate, pharynx, larynx and tonsils was normal.  No 
complaints or findings of trench mouth were noted.  A dental 
examination disclosed that he had all but six of his teeth.  

By way of history, the veteran filed an initial claim for VA 
disability benefits in 1946, claiming malaria and gland 
trouble/filariasis.  On VA examination in 1955, the veteran 
reported a history of filariasis and complained of swelling 
in the glands.  The diagnosis was that there was no disease 
found.  A private medical examination in October 1962 was 
normal except for slight tenderness in the testicles.   

In his June 1998 application for compensation, the veteran 
claimed that he had had trench mouth since 1944 and had lost 
all of his teeth.  He did not identify any post-service 
treatment.  

VA outpatient treatment records, dated from December 1997 to 
December 1998, show the veteran reported a history of trench 
mouth in 1944.  Treatment records, dated in December 1997, 
indicate that the veteran was dehydrated or malnourished, 
possibly due to a questionable oral condition.  The record 
notes that the condition was not found on examination.  

Treatment records, dated in May and June 1998, show that the 
veteran complained of headaches and left hip pain.  In 
September 1998 the veteran complained of difficulty with 
swallowing food.  The assessment was osteophytes causing 
dysphagia but generally eating well. 

In his substantive appeal, VA Form 9, dated in February 1999, 
the veteran reported that the onset of trench mouth was in 
1944 during service.  He stated that he recalled having made 
at least six complaints to a doctor while in service.  

At a personal hearing at the RO before a Hearing Officer in 
November 1999, the veteran testified that he first developed 
trench mouth in 1944 and had received continuous treatment 
about every six months.  He indicated that in about 1969 he 
was treated with yellow mouthwash at a VA Medical Center and 
testified that he still had symptoms associated with trench 
mouth for which he continued to be treated with mouthwash at 
the VA Medical Center in Dallas, Texas.  


Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is 
not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The medical evidence submitted in support of the claim 
consists of service medical record abstracts, VA outpatient 
treatment records and statements in support of the claim.  
The service medical evidence is negative for complaints or 
findings of trench mouth and the veteran first claimed trench 
mouth decades after service.  While VA outpatient treatment 
records note the veteran's history of trench mouth in 1944, 
such is simply history reported by the veteran.  In LeShore 
v. Brown, 8 Vet. App. 406 (1995), the Court held that 
notation of clinical history as related to a medical 
professional does not transform that lay history, unenhanced 
by medical comment, into competent medical evidence.  
Further, on VA examination in December 1997, no oral 
condition was found and the other post-service medical 
records on file do not show that the veteran has trench mouth 
or residuals thereof.  The Board notes that the veteran has 
claimed that he lost all of his teeth due to trench mouth.  
However, at separation from service he still had most of his 
teeth and the veteran did not mention trench mouth in his 
initial application for compensation in 1946.  

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Although the veteran is competent to 
describe any symptoms he may have, he is not qualified to 
diagnose trench mouth.  

The veteran has not presented or identified medical evidence 
that supports a diagnosis of trench mouth.  The Court has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified medical evidence that would make 
his claim well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is 
not applicable to the present case. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for trench mouth is denied.  


REMAND

Initially, the Board notes that the veteran's claim for an 
increased rating for filariasis is well grounded.  38 
U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has been service connected for filariasis since 
service discharge in 1945, with a zero percent evaluation.  
At his hearing, the veteran testified that his filariasis was 
manifested by pain and swelling, primarily in his arms and 
legs, with some residual pain in his groin, which he believed 
to be a residual of the exacerbations of filariasis.  
Although there are VA outpatient treatment records on file 
that do not relate any of the veteran's complaints or 
abnormal findings to filariasis, he has not been afforded a 
rating examination and it is unclear whether any of his 
symptoms are associated with his service-connected 
filariasis.  VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Accordingly, the Board remands this case to the RO for the 
following action.  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should request any additional 
relevant VA medical records from the 
Dallas VA Medical Center.  Any records 
obtained should be associated with the 
claims folder.  

3.  The veteran should be afforded an 
examination to determine the status and 
manifestations, if any, of filariasis.  
The claims file must be made available 
to and reviewed by the examiner prior to 
the examination.  The examiner should 
then address the following:  (1) does 
the veteran currently have active 
filariasis; (2) does the veteran have 
any residuals of filariasis, including 
but not limited to epididymitis or 
lymphangitis; (3) does the veteran have 
elephantiasis and, if so, is it 
associated with his service-connected 
filariasis and what are its 
manifestations.  

4.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record and 
readjudicate the claim.  If the decision 
remains adverse, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
if otherwise in order.  The veteran need 
take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

